Moore, J.
The complainant is engaged in the manufacture of dishes, clothespins, plates, and other articles from wood. It'had in its employ about 300 persons, about half of whom were girls and women. In the fall of 1907, Local Union No. 123 — one of the defendants — of the Amalgamated Wood Workers’ International Union of America was organized at Escanaba. The defendant John J. Meyers was the organizer of this union. Many of the em*657ployés of the complainant became members thereof. About November 1, 1907, three women employed by complainant were discharged. At this time other employés ceased to work because of their sympathy with the persons who were discharged. This trouble was adjusted after a few days and the employés returned to work. Trouble arose again on Friday, November 29, 1907, when two young women were discharged. The next day about 100 employés quit work, and still others on the following Monday, making nearly 100 girls and women and about 70 men and boys who quit work. These employés were members of the defendant union. About 150 employés continued to work. It was claimed by the complainant that the striking employés attempted to prevent those who continued to work from working, and that violence was used to accomplish this object. The complainant, claiming that great injury would be done to its business and property, filed this injunction bill for relief.
The bill sets out in detail what the complainant claims are the illegal acts of the defendants. The prayer of the bill contains, among other things, the following:
“(2) That said defendants may be enjoined from congregating or loitering about or in the neighborhood of the premises of your orator, or at any other place, with intent to interfere with the employés of your orator or with the prosecuting of their work, or to interfere with or intimidate the employés of your orator with intent to cause them to leave the employment of your orator or to interfere with or obstruct in any manner the business of your orator.
“(3) That said defendants may be further enjoined from interfering with the free access of the employés of your orator to your orator’s premises and their place of work and the free return of said employés to their place of business or their homes.
“(4) That said defendants be further enjoined from giving directions or orders to committees or associations or otherwise for the performance of any such acts or threats as are hereinbefore enjoined, and from any man*658ner whatsoever impeding, obstructing, or interfering with the regular operation and business of your orator.”
Upon the filing of the bill of complaint, a temporary injunction was issued. The only answer interposed was made by the appellant the Trades and Labor Council of Escanaba. In the answer there is a denial of nearly all the material allegations of the bill of complaint, and especially is it denied that the appellant committed any unlawful or improper act, or ever interfered with the defendant company or its business or its employés. The testimony in the case was taken at length before a commissioner and reported to the court. After a hearing a decree was made enjoining all of the defendants in accordance with the prayer of the bill of complaint. None of the defendants have appealed except the defendant the Trades and Labor Council.
It is contended that no illegal acts were shown on the part of any of the defendants. We cannot agree with this contention. The record is full of testimony which is convincing that some of the defendants were guilty of acts which not only authorized the granting of a writ of injunction, but made it the duty of the court to issue the restraining order under the following cases: Beck v. Teamsters’ Protective Union, 118 Mich. 497 (77 N. W. 13, 42 L. R. A. 407, 74 Am. St. Rep. 421); Ideal Manfg. Co. v. Wayne Circuit Judge, 139 Mich. 92 (102 N. W. 372); Ideal Manfg. Co. v. Ludwig, 149 Mich. 133 (112 N. W. 723, 119 Am. St. Rep. 656); Ideal Manfg. Co. v. Ludwig, 149 Mich. 699 (113 N. W. 20).
The important question in the case is whether the appellant the Trades and Labor Council is shown to have been a party to any of the illegal acts. This presents a question of fact. On the part of the complainant it is urged as a significant fact that, when the first trouble recited in the bill of complaint arose, the complainant was visited by a committee of the appellant, who interfered in behalf of the striking employés. The cross-examination of the superintendent of the complainant shows the per*659sonnel of this committee, and it also shows that no member of the committee made any threats or any statements to which exception could be taken, and that the work done by the committee and the mayor of the town resulted in an amicable settlement being made, and the employes all returning to work. The Trades and Labor Council of Escanaba is made up of delegates from the various labor unions of the city. The employes who took part in the strike and in the illegal acts perpetrated during its existence were members of Local Union No. 123 of the Amalgamated Wood Workers. The record discloses that at the time of the strike this local union had no representation in the Trades and Labor Council. It further shows that the appellant met November 15th, and had no further meeting until after the strike was over. It is shown that it had no reason to suppose after the adjustment of the trouble between the complainant and its employés in the early part of November that there would be any further trouble. There is a failure to show that the appellant took any part in having the strikers go out or that it advised, ordered, directed, or incited to or took part in any of the unlawful acts which were committed by some of the defendants.
The decree as to the appellant should be reversed, and the bill of complaint dismissed, with costs.
Montgomery, C. J., Ostrander, and Blair, JJ., concurred with Moore, J.